(after stating the facts as above). The sole question presented in this case is: Did the district court of Oklahoma Territory have power to hold adjourned sessions of court after the commencement of the regular term at a time not designated in the order of the Supreme Court fixing the terms of said court and subsequent to the regular term of the court in another county in the same district?
The section of the organic act under which the Supreme Court acted in fixing terms of the court for the Second judicial district reads as follows:
"The Supreme Court shall define said judicial districts and shall fix the times and places at each county seat in each district where the district court shall be held, and designate the judge who shall preside therein."
It will be noticed that the court in fixing the terms of the district court at the various places in said district only fixes the date on which the court shall convene at the respective places, and does not attempt by its order to fix the length of time at such places. The question presented by the record in this case was directly presented and passed upon by the Supreme Court of the territory of Oklahoma in Re Dossett,2 Okla. 369, 37 P. 1066, in which case the petitioner had been convicted at an adjourned session of the district court of Logan county held subsequent to a term of the same district court in Payne county, which intervened between the convening of the term of the court in Logan county and the adjourned session at which the petitioner was convicted, and the petitioner filed his petition for writ of habeas corpus on the ground that the proceedings of the court at such adjourned term were coram non judice and void. Mr. Justice Scott, who delivered the unanimous opinion of the court in that case, carefully reviewed the authorities applicable to the question presented by petitioner's petition, and held that the proceedings of the district court of Logan county at such adjourned session, notwithstanding a regular term of the court in Payne county in the same judicial district had intervened between the time of the adjournment of *Page 552 
the court in Logan county and the convening of the adjourned session at which Dossett was tried and convicted of murder, were not void. The case was cited, approved, and followed by this court in Logan v. Brown, 20 Okla. 334, 95 P. 443.
Plaintiffs in error have suggested no reason whatever nor called our attention to any case that indicates that the conclusion reached by the court in those cases is not sound. The same question has been recently passed upon by the Supreme Courts of Kansas and New Mexico. State v. Crilly, 69 Kan. 802, 77 P. 701; State v. Pearson, 70 Kan. 901, 79 P. 1133;Territory ex rel. Hubbell v. Armijo (N.M.) 89 P. 268. The rule announced by the courts in those cases is the same as the rule announced in Re Dossett, supra.
The judgment of the trial court is in all things affirmed.
All the Justices concur.